Citation Nr: 1411364	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for heart disease to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1970, which includes service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO denied entitlement to service connection for ischemic heart disease (IHD).  The Board expanded the issue to include all extant disorders of the heart.

In June 2012, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ), which was held at the RO.  A complete transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development of the evidence is necessary before the Board may adjudicate the issue on appeal.  

At the June 2012 hearing, the Veteran indicated that he had received relevant medical treatment at the VA Community Based Outpatient Clinic in Clarkson, KY.  Because the claims file does not contain records of treatment at that facility, those records must be associated with the claims file before the Board may adjudicate the claim.  Of course, the RO must ensure that records from the Louisville VA Medical Center (MC) dated from August 2013 to the present are associated with the claims file.

Next, the record contains equivocal information regarding whether the Veteran suffers from IHD.  A VA examination must be scheduled for a diagnosis of all extant heart disorders and for an opinion regarding the likely etiology of all such disabilities diagnosed.  The examination instructions are contained in the second paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records from the VA Community Based Outpatient Clinic in Clarkson, KY as well as all clinical records from the Louisville VAMC dated from August 2013 to the present.

2.  Schedule a VA medical examination for a diagnosis of all disorders of the heart.  After examining the Veteran, reviewing all pertinent records in the claims file, and obtaining a thorough medical history from the Veteran, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that any such disorder diagnosed is related to service.  In the event that IHD is found, a nexus opinion is not necessary.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


